The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the locks (claims 1 and 10), centrifugal fans (claim 4), thrust ports and rudders (claim 5), and a switching or funneling arrangement (claim 12) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 1 is objected to because of the following informalities:  line 4, --a-- should apparently be inserted after “having”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, it is not clear to what “an aft end” refers.
Claim 3, line 1, it is not clear what is meant by “an add-on”;
and line 2, it is not clear what is meant by “supporting an the aft end”, and “limit lever-type loading” is vague and subjective. 
Claim 6, it is not clear what is meant by “well deck compatibility with corresponding naval ships”. Again, this is vague and subjective.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al (US 6,082,266) in view of Larson et al (US 9,079,665) and the “Birth of the 100 Knot Navy” article by Robert Aronson (cited by applicant and hereinafter referred to as “Navy”).
Auzins shows an air cushion vehicle 10, comprising:
an air cushion hull (not separately identified but apparent from at least Fig. 1) configured for travel on (at least) water;
a deck 13 (not labeled but note col. 3:29) supported by the hull; and
a dual-rail cargo system having a longitudinally arranged track 18 extending along the deck from an aft end of the deck, the track including guide rails 18 providing for guided sliding movement of palletized cargo 11 along the track, the track being configured at the aft end for an unloading operation in which the palletized cargo slides off the aft end onto an underlying surface as the vehicle is moving forward thereon (col. 3:48-59).
Auzins does not explicitly disclose the air cushion vehicle as amphibious, such that the air cushion hull is configured for travel on smooth land in addition to water, wherein the track further includes rollers in addition to the guide rails for the guided sliding movement of palletized cargo along the track, and locks for locking pallets in position during transport, wherein the locks are disengaged for the unloading operation, and wherein the underlying surface onto which the palletized cargo slides off the aft end  as the vehicle is moving forward thereon is land.
However, it is believed that one of ordinary skill in the art would recognize the air cushion vehicle of Auzins to be generally consistent with an amphibious vehicle capable of travelling on smooth land in addition to water, wherein the cargo could be offloaded onto such a land surface if desired and/or deemed necessary.
Additionally, Auzins discloses that the cargo racks themselves may be provided with rollers and securing means 11a for the cargo loaded therein (col. 3:28-32).
Navy shows that it is well known that air cushion vehicles generally similar to that of Auzins are amphibious and can be used for offloading cargo on a land surface, as seen in at least the top left picture on page 24 of the article.
Larson teaches a cargo system having a track extending along the deck of a cargo vehicle, the track including (1) guide rails 12/14 and rollers 18 providing for guided sliding movement of palletized cargo 20 along the track, and (2) locks 48 for locking pallets 22 in position during transport, the track being configured at an aft end for an unloading operation in which the locks are disengaged and the palletized cargo slides off the aft end (col. 5:12-15).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle of Auzins to be amphibious by configuring the air cushion hull for travel on smooth land as well as water (to any extent this feature is not inherent), as shown by Navy, so that the cargo could be offloaded on land as well as in the water.
It also would have been obvious for one of ordinary skill in the art to have modified the vehicle of Auzins by configuring the track with rollers and locks, either instead of or in addition to the rollers and locks of the cargo racks themselves, as shown by Larson, to enhance the loading and unloading operations and ensure the safety and security of the cargo during transport.
Re claim 2, Auzins shows the track at the aft end to include an extended stern ramp 14 which may be level with the deck and configured to enable the palletized cargo to slide off the extended stern ramp in the unloading operation.
Re claim 3 (as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above in par. 5), the stern ramp is considered to be an “add-on” secured in part by a retention cable (see Fig. 1) “supporting an the aft end” to “limit lever-type loading” at a point of attachment of the stern ramp to the aft end of the air cushion vehicle.
Re claim 4, Navy discloses that amphibious vehicles of the type generally similar to that of Auzins may include one or more propellers for horizontal thrust and centrifugal fans for lift; and one or more gas turbines driving the propellers and lift fans for horizontal propulsion and lift power. Such features would obvious be included in the apparatus of Auzins when modified in the manner above.
Re claim 6 (as best understood in light of the rejection under 35 U.S.C. 112(b) set forth above in par. 5), the vehicle of Auzins is considered to have overall dimensions that provide for “well deck compatibility for corresponding naval ships”.
Re claim 10, Larson shows that the track is one of a pair of parallel tracks of the dual-rail cargo system, the tracks including respective guide rails, rollers and locks and configured for the unloading operation at the aft end. Such a feature would obvious be included in the apparatus of Auzins when modified in the manner above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Larson et al and Navy, as applied to claims 1 and 4 above, and further in view of Schirtzinger (US 3,817,199).
In addition to the features previously mentioned, Navy further discloses that the propellers are variable pitch propellers, and the vehicle further includes rudders aft of the propeller, both of which are used for control of vehicle speed and direction. Again, such features would obvious be included in the apparatus of Auzins when modified in the manner above.
However, Auzins as modified does not show the fans to include thrust ports which are also used for control of vehicle speed and direction.
Schirtzinger shows a cargo-carrying vessel wherein impellers 50 (analogous to fans) include thrust ports 44, 46, 48 for control of vehicle speed and direction (col. 4:19-36).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins by providing the fans with thrust ports, as shown by Schirtzinger, to provide additional control of the vehicle speed and direction

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Larson et al and Navy, as applied to claim 1 above, and further in view of Senn et al (US 5,951,607).
Auzins as modified does not disclose a fly-by-wire control system for maneuvering the vehicle and providing unmanned operation thereof.
Senn discloses an amphibious air cushion cargo vehicle having a fly-by-wire control system for autonomously (i.e., unmanned) maneuvering the vehicle.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins by providing a fly-by-wire control system for maneuvering the vehicle and providing unmanned operation thereof, as taught by Senn, to ease the burden of vehicle handling during stressful and/or dangerous conditions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Larson et al and Navy, as applied to claim 1 above, and further in view of Burg (US 7,168,382).
Auzins as modified does not disclose a bow ramp configured to enable wheeled and tracked vehicles to roll on and roll off the air cushion vehicle.
Burg shows a beachable air cushion marine vehicle with a bow ramp configured to enable wheeled and tracked vehicles to roll on and roll off the air cushion vehicle.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins by providing a bow ramp configured to enable wheeled and tracked vehicles to roll on and roll off the air cushion vehicle, as taught by Burg, to provide a greater variety of loading and unloading capabilities.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Larson et al and Navy, as applied to claims 1 and 10 above, and further in view of Corrigan et al (US 9,630,545).
Auzins as modified does not disclose that both tracks extend off the aft end and discharge respective palletized cargo during the unloading operation, or that the aft end has a single discharge track and the dual-rail system includes a funneling or switching arrangement configured to move pallets from the two sets of tracks onto the single discharge track during the unloading operation.
Corrigan shows a vehicle for loading and unloading palletized cargo to and from a deck surface thereof, wherein the deck includes a dual rail cargo system having pairs of adjacent parallel tracks along which the palletized cargo moves, wherein either the aft end of the deck can have both tracks extending off the aft end to discharge respective palletized cargo during the unloading operation (Fig. 2A), or the aft end can have a single discharge track with the dual-rail system includes a funneling or switching arrangement (Fig. 2) configured to move pallets from the two sets of tracks onto the single discharge track during the unloading operation.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Auzins with either a single or dual track discharge system, wherein in the dual track system both tracks extend off the aft end to discharge respective palletized cargo during the unloading operation, and in the single track discharge system a funneling or switching arrangement (Fig. 2) configured to move pallets from the two sets of tracks onto the single discharge track during the unloading operation is provided, as taught by Corrigan, to provide the most appropriate unloading system based on the operating parameters.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ducote shows a cargo deck clamp. Sovel and Aubert show cargo ramps for amphibious vehicles. De Levante shows an autonomous hovercraft. Limbrick and Gu show marine vessels with rails for loading and unloading palletized cargo. Bender, Armour and Klod show devices for controlling the maneuvering of air cushion and/or beachable marine vessels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

7/12/22